DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Received 09/12/2022

	Claim(s) 1-20 are pending.
	Claim(s) 1, 2, 6, 7, 16, and 17 have been amended.
The 35 U.S.C § 103 rejection to claim(s) 1-20 have been fully considered in view of the amendments received on 09/12/2022 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 09/12/2022


Regarding independent claim(s) 1, 6, and 16:

Applicant’s arguments (Remarks, Page 9: ¶ 4-5, Page 10: ¶ 3-4, and Page 11: ¶ 3-4), filed 09/12/2022, with respect to the rejection(s) of claim(s) 1, 6, and 16 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Cui et al. (US PGPUB No. 20220153309 A1) fails to disclose the subject matter of generated objects absent in the two-dimensional input data and the map data. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Cui et al., in view of Cui et al. (US PGPUB No. 20210181754 A1), and further in view of Huval et al. (US PGPUB No. 2090243372 A1).


Regarding dependent claim(s) 2-5, 7-15, and 17-20:

Applicant’s arguments (Remarks, Page 9: ¶ 6 to Page 10: ¶ 1, Page 10: ¶ 5 to Page 11: ¶ 1, Page 11: ¶ 6 to Page 12: ¶ 1, Page 12: ¶ 2-3, and Page 12: ¶ 5-6), filed 09/12/2022, with respect to the rejection(s) of claim(s) 2-5 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 6, and 16 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-6, 8-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al., US PGPUB No. 20220153309 A1, hereinafter Cui, in view of Cui et al., US PGPUB No. 20210181754 A1, hereinafter Cui-754, and further in view of Huval et al., US PGPUB No. 2090243372 A1, hereinafter Huval.

	
Regarding claim 1, Cui discloses a system (Cui; a system [¶ 0042 and ¶ 0048-0049], as illustrated within Fig. 2; moreover, computing and/or learning systems [¶ 0122, ¶ 0124, and ¶ 0129-0130], as illustrated within Fig. 9) comprising: 
one or more processors (Cui; the system, as addressed above, comprising one or more processors [¶ 0049, ¶ 0051, ¶ 0124, and ¶ 0130]); and 
one or more non-transitory computer-readable media storing instructions executable by the one or more processors (Cui; one or more non-transitory computer-readable media storing instructions executable by the one or more processors [¶ 0049 and ¶ 0051]; moreover, computer system executable software via a processor [¶ 0123-0127], and learning system executable software via a processor [¶ 0130-0133]), wherein the instructions, when executed, cause the system to perform operations (Cui; the instructions cause the system to perform operations when executed [¶ 0049 and ¶ 0051]; moreover, computer system executable software via a processor [¶ 0123-0127], and learning system executable software via a processor [¶ 0130-0133]) comprising: 
receiving, at a first convolutional neural network (CNN), two-dimensional input data and map data of an environment (Cui; the operations, as addressed above, comprises receiving 2D input data and map data of an environment at a 1st CNN [¶ 0072], as illustrated within Fig. 3); 
generating, using the first CNN and based at least in part on the two-dimensional input data and the map data, a generated top-down scene including occupancy and attribute information for objects within the generated top-down scene (Cui; the operations, as addressed above, comprises generating a generated global (i.e. top-down) scene including occupancy and attribute information for objects within the generated global (i.e. top-down) scene using the 1st CNN and based at least in part on the 2D input data and the map data [¶ 0073-0075], as illustrated within Fig. 3); 
inputting, to a second CNN, scene data comprising the generated top-down scene and a real top-down scene including occupancy and attribute information for objects within the real top-down scene (Cui; the operations, as addressed above, comprises inputting scene data comprising the generated global (i.e. top-down) scene and a real bird’s eye view (i.e. top-down, BEV) scene including occupancy and features/attribute information for objects within the real BEV (i.e. top-down) scene to a 2nd CNN [¶ 0075-0077], as illustrated within Fig. 3; inputting scene data [¶ 0072-0074]; wherein, the global scene data comprises both the map and LiDAR (i.e. real BEV scene) data [¶ 0072 and ¶ 0106-0107]); 
receiving, from the second CNN, binary classification data (Cui; the operations, as addressed above, comprises receiving binary classification data (i.e. Monte Carlo sampling) [¶ 0083, ¶ 0093-0094, and ¶ 0096], as illustrated within Figs. 5A-B); and 
providing the binary classification data as a loss to the first CNN and the second CNN (Cui; the operations, as addressed above, comprises providing the binary classification data (i.e. Monte Carlo sampling) as a loss to the 1st CNN and the 2nd CNN [¶ 0079]; wherein, the binary classification data (i.e. Monte Carlo sampling), as addressed above).
Cui fails to disclose receiving, from the second CNN, binary classification data indicative of whether an individual scene in the scene data is classified as generated or classified as captured.
 	However, Cui-754 teaches inputting, to a second CNN, scene data comprising the generated top-down scene and a real top-down scene including occupancy and attribute information for objects within the real top-down scene (Cui-754; inputting scene data comprising the generated BEV (i.e. top-down) scene and a real BEV (i.e. top-down) scene [¶ 0093-0095] including occupancy and attribute information for objects within the real BEV (i.e. top-down) scene to a 2nd CNN  (i.e. GANs, generative adversarial networks, discriminator) [¶ 0107-0109], as illustrated within Fig. 3; wherein, training data includes images includes occupancy and attribute information for objects [¶ 0091-0093 and ¶ 0095], as illustrated within Fig. 2; moreover, real or fake determination(s) by the discriminator [¶ 0109-0110] based on real data and generated data inputs to the discriminator [¶ 0107], wherein generated data is associated with a generator [¶ 0094 and ¶ 0096-0097]);
receiving, from the second CNN, binary classification data indicative of whether an individual scene in the scene data is classified as generated or classified as captured (Cui-754; receiving binary classification data indicative of whether an individual scene in the scene data is classified as generated (i.e. fake trajectories) or classified as captured (i.e. real trajectories) [¶ 0109-0110] from the 2nd CNN (i.e. GANs, generative adversarial networks, discriminator) [¶ 0023-0024]; moreover,  loss score associated with a binary value [¶ 0044-0046]); and
providing the binary classification data as a loss to the first CNN and the second CNN (Cui-754; providing the binary classification data as a loss to the generator (i.e. 1st CNN) and the discriminator (i.e. 2nd CNN) (through backpropagation) [0110-0113]).
Cui and Cui-754 are considered to be analogous art because both pertain to generating and/or managing data in relation with providing machine learning data, wherein one or more computerized units are utilized in order to produce an autonomous system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cui, to incorporate inputting, to a second CNN, scene data comprising the generated top-down scene and a real top-down scene including occupancy and attribute information for objects within the real top-down scene; receiving, from the second CNN, binary classification data indicative of whether an individual scene in the scene data is classified as generated or classified as captured; and providing the binary classification data as a loss to the first CNN and the second CNN (as taught by Cui-754), in order to provide improved vehicle related safety in a manner that accurately determines predicted trajectory (Cui-754; [¶ 0003 and ¶ 0009]).
Cui as modified by Cui-754 fails to disclose wherein the objects are generated objects absent in the two-dimensional input data and the map data.
However, Huval teaches generating, using a program and based at least in part on the two-dimensional input data and the map data, a generated top-down scene including occupancy and attribute information for objects within the generated top-down scene (Huval; generating a generated top-down scene including occupancy and attribute information for objects within the generated top-down scene [¶ 0008-0010, ¶ 0064, and ¶ 0076], as illustrated within Fig. 3, using a program/simulator and based at least in part on the 2D input data and the map data [¶ 0076-0077]; wherein, generated top-down scene corresponds to a lane map [¶ 0013 and ¶ 0019] (i.e. constructed road network [¶ 0012]); moreover, virtual simulator environment [¶ 0078-0079, ¶ 0082, and ¶ 0085-0086] uses 2D input (i.e. LIDAR) data and map data [¶ 0038-0039, ¶ 0053-0054, and ¶ 0056), wherein the objects are generated objects absent in the two-dimensional input data and the map data (Huval; the objects (i.e. virtual objects) are generated objects absent in the 2D input data and the map data [¶ 0076-0080]; wherein, the nominal path model is void/absent virtual objects that are generated within the simulated model [¶ 0051-0052 and ¶ 0078-0079], as illustrated within Fig. 3).
Cui in view of Cui-754 and Huval are considered to be analogous art because they pertain to generating and/or managing data in relation with providing constructed data, wherein one or more computerized units are utilized in order to produce (at least in-part) an autonomous system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cui as modified by Cui-754, to incorporate generating, using a program and based at least in part on the two-dimensional input data and the map data, a generated top-down scene including occupancy and attribute information for objects within the generated top-down scene, wherein the objects are generated objects absent in the two-dimensional input data and the map data (as taught by Huval), in order to provide improved a realistic simulation for a training/test a vehicle (Huval; [Abstract and ¶ 0019-0021]).

Regarding claim 2, Cui in view of Cui-754 and Huval further discloses the system of claim 1, wherein: 
the attribute information for the objects within the generated top-down scene includes at least one of object position data, object velocity data, or object state data (Cui; the feature/attribute information for the objects within the generated global (i.e. top-down scene) includes at least one of object position data or object state data [¶ 0073-0074 and ¶ 0107]). 
Huval further teaches the attribute information for the objects within the generated top-down scene includes at least one of object position data, object velocity data, or object state data (Huval; the attribute information for the objects within the generated top-down scene includes vehicle motion characteristics (i.e. at least one of object position data, object velocity data, or object state data) [¶ 0096-0097]; moreover, assigned virtual trajectories [¶ 0062-0063 and ¶ 0085-0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cui as modified by Cui-754 and Huval, to incorporate the attribute information for the objects within the generated top-down scene includes at least one of object position data, object velocity data, or object state data (as taught by Huval), in order to provide improved a realistic simulation for a training/test a vehicle (Huval; [Abstract and ¶ 0019-0021]).
 
Regarding claim 3, Cui in view of Cui-754 and Huval further discloses the system of claim 1, the operations (Cui; the operations, as addressed within the parent claim(s)) further comprising: 
generating a simulation scenario based on the generated top-down scene (Cui; the operations, as addressed above, comprises generating a simulation/prediction scenario (i.e. likelihood/probability of future outcomes) based on the generated global (i.e. top-down) scene [¶ 0084 and ¶ 0107-109], as illustrated within Fig. 3); and
determining a response of a simulated vehicle controller based at least in part on executing the simulation scenario (Cui; the operations, as addressed above, comprises determining a response of a simulated vehicle controller based at least in part on executing the simulation/prediction scenario [¶ 0091-0092 and ¶ 0110-0111], as illustrated within Fig. 4 and Figs. 6 and 7; additionally, controlling a vehicle [¶ 0115], as illustrated within Fig. 8; moreover, predicted trajectories [¶ 0062-0064]).  

Regarding claim 4, Cui in view of Cui-754 and Huval further discloses the system of claim 1, wherein: 
the generated top-down scene includes at least one of multi-channel image data or vectorized data (Cui; the generated global (i.e. top-down) scene includes at least one LiDAR and map (i.e. multi-channel image or vectorized) data [¶ 0072-0073, ¶ 0075, and ¶ 0106-0107]; moreover, multi sensor sources/inputs in relation with LiDAR [¶ 0054-0057] and map information [¶ 0058]).  

Regarding claim 5, Cui in view of Cui-754 and Huval further discloses the system of claim 1, the operations (Cui; the operations, as addressed within the parent claim(s)) further comprising: 
providing safety surrogate metrics to the first CNN to condition the generated top-down scene (Cui; the operations, as addressed above, comprises providing safety surrogate metrics (through map data) [¶ 0058] to the 1st CNN to condition the generated global (i.e. top-down) scene [¶ 0072-0073]; wherein, traffic control data, geographic data, legal/regulatory constraints, and/or autonomy capabilities corresponds to the (subjective) safety surrogate metrics).  

Regarding claim 6, the rejection of claim 6 is addressed within the rejection of claim 1, due to the similarities claim 6 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 6.

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 3, due to the similarities claim 8 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 8.

Regarding claim 9, the rejection of claim 9 is addressed within the rejection of claim 4, due to the similarities claim 9 and claim 4 share, therefore refer to the rejection of claim 4 regarding the rejection of claim 9.

Regarding claim 10, Cui in view of Cui-754 and Huval further discloses the method of claim 6, further comprising: 
providing autonomous vehicle data to the generator component to generate the generated top-down scene (Cui; providing autonomous vehicle data (through sensor/LiDAR data) [¶ 0056-0057] to the backbone CNN (i.e. generator component) to generate the generated global (i.e. top-down) scene [¶ 0072-0073]; wherein, sensor data captures information associated with a surrounding environment of an autonomous vehicle [¶ 0044 and ¶ 0054-0055]; moreover, autonomy computing [¶ 0059-0060] in relation with autonomous vehicle data associated with the surroundings/environment of an autonomous vehicle [¶ 0061-0063 and ¶ 0070]).  

Regarding claim 11, Cui in view of Cui-754 and Huval further discloses the method of claim 10, further comprising: 
conditioning the generated top-down scene based on a state of an autonomous vehicle (Cui; conditioning/structuring the generated global (i.e. top-down) scene based on a state of an autonomous vehicle [¶ 0056-0057 and ¶ 0059]; wherein, state of an autonomous vehicle includes the information of the environment of said vehicle [¶ 0061-0062 and ¶ 0067]; additionally, state monitoring by one or more systems [¶ 0049-0050]).  

Regarding claim 12, Cui in view of Cui-754 and Huval further discloses the method of claim 6, wherein:
the generator component includes a first convolutional neural network (CNN) (Cui; the backbone CNN (i.e. generator component) includes a 1st CNN [¶ 0072-0073 and ¶ 0107], as illustrated within Fig. 3).  

Regarding claim 13, Cui in view of Cui-754 and Huval further discloses the method of claim 6, wherein: 
the discriminator component includes a second CNN (Cui; the actor CNN (i.e. discriminator component) includes a 2nd CNN [¶ 0075 and ¶ 0107], as illustrated within Fig. 3).  

Regarding claim 14, Cui in view of Cui-754 and Huval further discloses the method of claim 6, further comprising:
inputting map data to the generator component, wherein the map data includes information related to objects and roadways in an environment (Cui; inputting map data to the backbone CNN (i.e. generator component) [¶ 0072-0073], as illustrated within Fig. 3, wherein the map data includes information related to objects and roadways in an environment [¶ 0058]).  

Regarding claim 16, the rejection of claim 16 is addressed within the rejection of claim 1, due to the similarities claim 16 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 16.

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 3, due to the similarities claim 18 and claim 3 share, therefore refer to the rejection of claim 3 regarding the rejection of claim 18.

Regarding claim 19, the rejection of claim 19 is addressed within the rejection of claim 10, due to the similarities claim 19 and claim 10 share, therefore refer to the rejection of claim 10 regarding the rejection of claim 19.

Regarding claim 20, the rejection of claim 20 is addressed within the rejection of claim 11, due to the similarities claim 20 and claim 11 share, therefore refer to the rejection of claim 11 regarding the rejection of claim 20.



Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Cui-754 and Huval as applied to claim(s) 6 and 16 above, and further in view of Mehta et al., US PGPUB No. 20200207375 A1, hereinafter Mehta.
	
Regarding claim 7, Cui in view of Cui-754 and Huval further discloses the method of claim 6, wherein: 
the generated top-down scene includes object position data associated with the object (Cui; the feature/attribute information for objects within the generated global (i.e. top-down scene) includes at least one of object position data or object state data [0073-0074 and ¶ 0107]).  
Huval further teaches the generated top-down scene includes object position data associated with the object  and trajectory data associated with the object (Huval; the generated top-down scene includes object position data associated with the object  and trajectory data associated with the object [¶ 0026-0028 and ¶ 0096-0097]; moreover, path planning [¶ 0062-0063 and ¶ 0101-0102]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cui as modified by Cui-754 and Huval, to incorporate the generated top-down scene includes object position data associated with the object  and trajectory data associated with the object (as taught by Huval), in order to provide improved a realistic simulation for a training/test a vehicle (Huval; [Abstract and ¶ 0019-0021]).
Cui as modified by Cui-754 and Huval fails to explicitly disclose the generated top-down scene includes velocity data associated with the object.
However, Mehta the generated top-down scene includes object position data associated with the object and velocity data associated with the object (Mehta; the generated map includes object position data associated with an object and velocity data associated with the object [¶ 0168, ¶ 0173-0175, and ¶ 0180]; wherein, the map implicitly corresponds to a top-down scene, given features of the map are related with pathways upon roads and aerial information (i.e. AV map, S2 geometry, H3 data) [¶ 0111, ¶ 0113-0114, and ¶ 0202-0204]; moreover, map generation [¶ 0167 and ¶ 0169-0170] associated with sensor data [¶ 0120 and ¶ 0129]; and moreover, map generation in relation with machine-learning [¶ 0157 and ¶ 0179]).
Cui in view of Cui-754 and Huval and Mehta are considered to be analogous art because they pertain to generating and/or managing data in relation with providing constructed data, wherein one or more computerized units are utilized in order to produce (at least in-part) an autonomous system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cui as modified by Cui-754 and Huval, to incorporate the generated top-down scene includes object position data associated with an object and velocity data associated with the object (as taught by Mehta), in order to provide improved vehicle related safety in a manner that accurately determines predicted trajectory (Mehta; [¶ 0003 and ¶ 0009]).

Regarding claim 17, the rejection of claim 17 is addressed within the rejection of claim 7, due to the similarities claim 17 and claim 7 share, therefore refer to the rejection of claim 7 regarding the rejection of claim 17.



Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Cui-754 and Huval as applied to claim(s) 6 above, and further in view of Siddiqui et al., US PGPUB No. 20200353943 A1, hereinafter Siddiqui.

Regarding claim 15, Cui in view of Cui-754 and Huval further discloses the method of claim 6, wherein: 
the multi-dimensional input data includes random multi-dimensional vector data (Cui-754; the multi-dimensional input data, as addressed within the parent claim(s), includes random/dynamic training data and/or predicted trajectory data (i.e. multi-dimensional vector data) [¶ 0091-0093 and ¶ 0101-0102], as illustrated within Fig. 3; wherein, predictions implicitly correspond to random/dynamic input; moreover, training machine-learning prediction models [¶ 0053]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cui as modified by Cui-754 and Huval, to incorporate the multi-dimensional input data includes random multi-dimensional vector data (as taught by Cui-754), in order to provide improved vehicle related safety in a manner that accurately determines predicted trajectory (Cui-754; [¶ 0003 and ¶ 0009]).
Cui as modified by Cui-754 and Huval fails to explicitly disclose random multi-dimensional vector data.
However, Siddiqui teaches the multi-dimensional input data includes random multi-dimensional vector data (Siddiqui; the multi-dimensional input data [¶ 0029-0030 and ¶ 0037] includes random multi-dimensional vector data [¶ 0067-0068]; wherein, random fake data is generated to imitate real data [¶ 0037 and ¶ 0068]).
Cui in view of Cui-754 and Huval and Siddiqui are considered to be analogous art because they pertain to generating and/or managing data in relation with providing constructed data, wherein one or more computerized units are utilized in order to produce (at least in-part) an autonomous system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Cui as modified by Cui-754 and Huval, to incorporate the multi-dimensional input data includes random multi-dimensional vector data (as taught by Siddiqui), in order to provide improved vehicle related safety in a manner that simulates/trains autonomous vehicles to more dynamic environments (Siddiqui; [¶ 0002-0003]).




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616